Broyles, C. J.
The defendant was convicted of the offense of manufacturing “alcoholic, spirituous, and intoxicating liquors and beverages.” His motion for a new trial was overruled, and he excepted. Grounds 4, 5, and 6 of said motion, complaining of the admission of certain specified evidence, show no harmful error. The remaining special grounds complaining of alleged errors of *832commission and omission in the charge of the court, when considered in the light of the entire charge and the facts of the case, fail to disclose reversible error. As to the general grounds: The testimony of the accomplice was corroborated by other evidence which, independently of the testimony of the accomplice, authorized the defendant’s conviction; and the refusal to grant a new trial was not error for any reason assigned. The able counsel for the plaintiff in error fail to cite in their brief any authority for their contention that the defendant was illegally convicted.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.